Title: To Thomas Jefferson from William Elliott, 31 December 1825
From: Elliott, William
To: Jefferson, Thomas


Dr Sir
Charleston Ct House
Dec. 31. 1825.
I have just read part of a letter from one of the Professors of The University in which a subject interesting to myself is incidentally mentioned—It was observed that such an office as that of Librarian to the Institution already exists or will soon be created. It seems that Mr Tucker (the professor to whom I allude) was apprised of my willingness to receive such an appointment under circumstances. If therefore I might be permitted to designate the circumstances under which I could afford to accept of an employment which it is doubtful whether I could obtain under any circumstances,—I could wish that the compensation together with the advantages of a literary atmosphere, were such as to justify the relinquishment of a vocation in the country yielding about 2 or 3 $100.I shall offer no other apology for this intrusion, than a belief, that as you are possessed of authentic information you would willingly impart it—Meantime an answer to this note as speedy as is consistent with your convenience will be much better rewarded by your own reflections than by the poor thanks ofyours &c with sentiments of sincere esteem & venerationWm H. Elliott.